Duckworth, Chief Justice.
The exception here is to a judgment sustaining a demurrer to a petition in Bartow Superior Court, seeking to enjoin the prosecution by the plaintiff therein of two suits for partitioning, one of which is against all of the petitioners here and the other against the petitioner Wylie Vaughan. The decision of this court this day rendered in Vaughan v. Vaughan, ante, demands an affirmance of that judgment.

Judgment affirmed.


All the Justices concur, except Atkinson, P. J., not participating.